                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

UNITED STATES OF AMERICA,                                  CRIMINAL CASE NO. 1:08-cr-018
                                                           CIVIL CASE NO. 1:13-cv-489

                 Plaintiff/Respondent,                     Judge Michael R. Barrett

       v.

RAMONE ANDERSON,

                 Defendant/Petitioner.


                                                  ORDER

       In United States v. Burris, 912 F.3d 386 (6th Cir. 2019), the Sixth Circuit, en banc,

overruled its prior decision (Doc. 96) in Defendant’s criminal case. See United States v.

Anderson, 695 F.3d 390 (6th Cir. 2012), overruled by Burris. Perhaps understandably,

Defendant sees this as a new opportunity to challenge his sentence. To that end, he has

filed a Fed. R. Civ. P. 60(b) motion (the “Rule 60(b) motion”) (Doc. 117), to which Plaintiff

has responded (Doc. 120) and he has replied (Doc. 123). 1 Defendant also filed a motion

for summary disposition under Fed. R. Civ. P. 56 of his Rule 60(b) motion. (Doc. 121).

For the reasons that follow, the Court finds that Defendant’s Rule 60(b) claim is, in fact,

a second or successive § 2255 motion over which the Court does not have jurisdiction.

       I.        BACKGROUND

       The Court refers to the Sixth Circuit’s opinion (Doc. 96) for the underlying factual

background to this case and its own prior opinion and order (Doc. 107) denying

Defendant’s § 2255 motion for the history pertaining to that motion and his direct appeal.



       1   Defendant moved for an extension of time to file this reply (Doc. 122), which the Court will grant.

                                                      1
The Court denied § 2255 relief on February 10, 2015. In the interim, the Supreme Court

decided Johnson v. United States, 135 S. Ct. 2551, 2563 (2015), which held that the

residual clause of the Armed Career Criminal Act (“ACCA”) is unconstitutional. In the

wake of that ruling, the Court appointed counsel to evaluate Defendant’s case for

resulting, meritorious claims. (Doc. 114). Counsel determined that no further filings were

warranted. (See June 20, 2016 docket entry).

      Over two years later, the Sixth Circuit decided Burris, which held that

      (1) Ohio’s felonious-assault [Ohio Rev. Code § 2903.11(A)] and
      aggravated-assault [Ohio Rev. Code § 2903.12(A)] statutes are too broad
      to qualify categorically as violent-felony predicates under the ACCA and
      Guidelines elements clauses, (2) that both statutes are divisible, and (3) that
      only the (A)(2) version of each statute qualifies as a violent-felony predicate
      under the ACCA and Guidelines elements clauses.

Burris, 912 F.3d at 407. Defendant thereafter moved the Sixth Circuit to recall the

mandate pertaining to the overruled decision in his case. (Sixth Circuit No. 10-3273, Doc.

90). The Court denied the motion, noting:

      Anderson argues that because Burris overruled the decision upholding his
      sentence under the Armed Career Criminal Act, his appeal should be
      reconsidered. Unfortunately, Anderson’s conviction became final years
      before the court issued the Burris decision. “[T]he proper remedy to attack
      a sentence in a final criminal proceeding lies under § 2255, and the fact that
      such remedy is no longer available does not warrant a recall of the
      mandate[.]” [United States v. Saikaly, 424 F.3d 514, 517 (6th Cir. 2005)];
      cf. [Calderon v. Thompson, 523 U.S. 538, 553 (1998)] (a motion to recall
      the mandate to reopen a § 2254 habeas appeal may be regarded as a
      successive habeas petition).

(Doc. 116). Shortly after the entry of this order, Defendant filed his Rule 60(b) motion.

(Doc. 117). Defendant first asserts that this Court ignored the merits of his challenge to

his ACCA violent-felony predicates in his § 2255 motion. (Id. at PAGEID #: 920). He

then argues that this, coupled with the intervening change in law demonstrated in Burris,



                                            2
demonstrate extraordinary circumstances that entitle him to relief from the Court’s prior

order (Doc. 107) under Fed. R. Civ. P. 60(b)(6).

       II.    LAW

       The legal framework for reviewing a Rule 60(b) motion in collateral proceedings

was set out in In re Nailor, 487 F.3d 1018 (6th Cir. 2007). In Nailor, the Court noted that

Rule 11 of the Rules Governing Sec. 2255 Proceedings for the U.S. Dist. Courts

establishes that the Federal Rules of Civil Procedure apply in § 2255 proceedings; but

according to Rule 12, only to the extent “not inconsistent with any statutory provisions or

these rules.” Id. at 1021 (internal quotation omitted). The Nailor court went on to frame

the relevant inquiry as whether or not a 60(b) motion “raises a claim, defined . . . as ‘an

asserted federal basis for relief . . . .’” Id. at 1022 (citing Gonzalez v. Crosby, 545 U.S.

524, 530 (2005)). A motion that “‘add[s] a new ground for relief’” or that “‘attacks the

federal court’s previous resolution of a claim on the merits’” is a motion that, in fact, seeks

second or successive § 2255 relief and must clear additional procedural hurdles (see §

2255(h)) before receiving substantive review. Id. (citing Gonzalez, 545 U.S. at 532). By

contrast, a motion that attacks “‘some defect in the integrity of the federal habeas

proceedings’” is properly brought pursuant to Rule 60(b). Id. (citing Gonzalez, 545 U.S.

at 532).

       To the extent that Defendant, in fact, is raising a § 2255 claim, it is subject to careful

gatekeeping requirements. See Sterling v. O’Brien, No. Civ.A. 05CV78HRW, 2005 WL

1657086, *3 (E.D. Ky. July 14, 2005) (“[Antiterrorism and Effective Death Penalty Act]

imposed several statutory restrictions on prisoners’ ability to file relief under 28 U.S.C. §

. . . 2255, including . . . the stringent requirement that a prisoner who has already filed an



                                               3
unsuccessful § 2255 motion . . . must receive pre-authorization from the appropriate

circuit court.”).   Under 28 U.S.C. § 2244(b)(3)(A), “[b]efore a second or successive

application permitted by this section is filed in the district court, the applicant shall move

in the appropriate court of appeals for an order authorizing the district court to consider

the application.” Section 2255(h) incorporates this requirement and allows a second or

successive motion only upon the demonstration of certain newly discovered evidence or

a new, relevant, and retroactive rule of constitutional law. 28 U.S.C. §§ 2255(h)(1), (2).

       III.    ANALYSIS

       Defendant attacks an order entered in his § 2255 proceedings, in which the

Federal Rules of Civil Procedure may apply. See United States v. Gibson, 424 F. App’x

461, 464 (6th Cir. 2011) (contrasting application of the civil rules in habeas proceedings

with criminal proceedings). Cf. United States v. Arrington, 763 F.3d 17, 22 (D.C. Cir.

2014) (While noting that the civil rules do not apply to criminal proceedings, stating that it

“might also understand [the defendant’s] Rule 60(b) motion to seek whatever relief is

available in connection with his earlier post-conviction civil proceedings.”).       Though

Defendant could theoretically attack this Court’s prior § 2255 order (Doc. 107) using the

federal civil rules, it is not appropriate here.

       In his underlying § 2255 motion, Defendant had argued that “the government failed

to prove he was convicted of three prior violent felonies that would qualify as a ‘violent

felony’ under the ACCA.” (Doc. 107, PAGEID #: 893). The Court concluded that his

related arguments restated claims made on direct appeal and held: “Given that a § 2255

motion may not be used to relitigate a sentencing issue that was raised and considered

on direct appeal, or was otherwise waived, absent exceptional circumstances which are



                                                   4
not present here, the Court need not further address that issue.” (Id.at PAGEID #: 895).

Based on this, Defendant argues that disposition under Fed. R. Civ. P. 60(b) is

appropriate. But Defendant’s challenge does not seek to “lift the procedural bars that

prevented adjudication of certain claims on the merits.” Moreland v. Robinson, 813 F.3d

315, 323 (6th Cir. 2016) (citation omitted). See also In re Gibbs, Nos. 07-3956, 97-00556,

2008 WL 2944699, at *2 (6th Cir. July 24, 2008) (Fed. R. Civ. P. 60(b) motion should not

have been construed as a second or successive motion “insofar as [the defendant]

challenged the district’s prior holding that his first claim was procedurally defaulted.”).

Instead, Defendant argues that Burris provides a new basis for federal relief. This

distinction suggests that Defendant’s filing is more properly considered a second or

successive § 2255 motion—a conclusion bolstered by the limitation, noted above, that

Fed. R. Civ. P. 60(b) applies in the § 2255 context only to the extent not inconsistent with

§ 2255. Rules Governing Sec. 2255 Proceedings for the U.S. Dist. Courts, Rule 12. Cf.

Franklin v. Jenkins, 839 F.3d 465, 475 (6th Cir. 2016) (“‘[A] habeas petitioner’s [Rule

60(b)] filing’ that seeks to present ‘newly discovered evidence’ in support of a claim may

be ‘at least similar enough [to a habeas corpus application] that failing to subject it to the

same requirements would be ‘inconsistent with’ ’ [the Antiterrorism Effective Death

Penalty Act].” (quoting Gonzalez, 545 U.S. at 531)).

       A district court “lacks jurisdiction to entertain” a second or successive § 2255

motion without the Sixth Circuit’s prior authorization. Jackson v. United States, No. 1:05-

cr-182, 2015 WL 1737259, *3 (S.D. Ohio April 16, 2015). See also In re Sims, 111 F.3d

45, 47 (6th Cir. 1997) (“[W]hen a second or successive . . . § 2255 motion is filed in the

district court without § 2244(b)(3) authorization from [the court of appeals], the district



                                              5
court shall transfer the document to [the court of appeals] pursuant to 28 U.S.C. § 1631.”).

See also Albo v. United States, 498 F. App’x 490, 495 (6th Cir. 2012) (“Since [defendant’s]

Rule 60(b) motion is a second or successive § 2255 motion, the district court should have

transferred the case to [the court of appeals] for certification.”) (citing Sims). The Court

has no jurisdiction to adjudicate this second or successive § 2255 motion and must

transfer the motion to the Sixth Circuit. 2

        IV.     CONCLUSION

        Defendant’s Motion for Extension of Time (Doc. 122) is GRANTED. Defendant’s

Motion for Summary Disposition is premised on his “entitle[ment] to judgment as a matter

of law” on his Rule 60(b) motion. Fed. R. Civ. P. 56(a). Given the Court’s conclusion that

Fed. R. Civ. 60(b) does not apply, this motion (Doc. 121) is DENIED. The Clerk is directed

to TRANSFER Defendant’s Rule 60(b) motion (Doc. 117) to the United States Court of

Appeals for the Sixth Circuit as a second or successive petition pursuant to 28 U.S.C. §

1631 for authorization under 28 U.S.C. § 2244(b)(3)(A).

        IT IS SO ORDERED.

                                                                   s/ Michael R. Barrett
                                                                   Michael R. Barrett, Judge
                                                                   United States District Court




       2 While Defendant disagrees with this assessment in reply (Doc. 123, PAGEID #: 946), he initially

moved, in the alternative, for the Court to transfer his motion to the Sixth Circuit as second or successive.
(See Doc. 117, PAGEID #: 923–24).


                                                     6
